                 Case 2:19-cv-01654-JCC Document 22 Filed 05/06/20 Page 1 of 3



                                                      THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE

 9   NORTHWEST ROOFERS AND                                    CASE NO. C19-2062-JCC
     EMPLOYERS HEALTH & SECURITY
10
     TRUST et al.,                                            ORDER
11
                               Plaintiffs,
12          v.

13   BOSNICK ROOFING, INC. et al.,
14                             Defendants.
15

16          This matter comes before the Court on Plaintiffs’ motion for an order of default judgment
17   (Dkt. No. 18). Having considered the motion and the relevant record, the Court FINDS as
18   follows:
19      1. Plaintiffs properly served Defendants on October 30, 2019, (see Dkt. No. 9 at 1);
20      2. The Clerk entered an order of default against Defendants on December 18, 2019, (Dkt.
21          No. 13);
22      3. Defendants have failed to appear or otherwise defend in this action;
23      4. This action is properly within the jurisdiction of the Court and venue is proper; and
24      5. The factors set forth in Eitel v. McCool, 782 F.2d 1470, 1471–72 (9th Cir. 1986), support
25          granting default judgment in Plaintiffs’ favor.
26          Accordingly, the Court GRANTS Plaintiffs’ motion for an order of default judgment

     ORDER
     C19-2062-JCC
     PAGE - 1
                 Case 2:19-cv-01654-JCC Document 22 Filed 05/06/20 Page 2 of 3




 1   (Dkt. No. 18). The Court further FINDS and ORDERS as follows:

 2      1. Defendant Bosnick Roofing, Inc. is a roofing company. (Dkt. No. 1 at 2–3.) The

 3          company’s principal officers are Defendants Donald Bosnick and Jane Doe Bosnick, who

 4          are personally liable for the company’s obligations. (Id.)

 5      2. Bosnick Roofing, Inc. was a party to a collective bargaining agreement and trust

 6          agreements. (Id.) Under the terms of the collective bargaining agreement, Bosnick

 7          Roofing, Inc. agreed to make monthly fringe benefit contributions to Plaintiffs. (Id.)

 8          Bosnick Roofing, Inc. also agreed that if it failed to make those contributions, it would
 9          pay liquidated damages in the amount of 10% of the delinquent contributions owing,
10          interest computed at the rate of 12% per annum, and costs and expenses incurred,
11          including reasonable attorney fees. (Id. at 3.)
12      3. Defendants have failed to make their required contribution payments since March 2019.
13          (Id.)
14      4. Plaintiffs are entitled to an award of attorney fees and costs, and Plaintiffs’ request for
15          $7,155 in attorney fees is reasonable; and
16      5. Plaintiffs are AWARDED judgment against Defendants in the amount of $278,588.01,
17          consisting of:
18                a. The principal judgment amount of $214,865.12;

19                b. Interest in the amount of $21,288.13;

20                c. Liquidated damages of $21,486.51;

21                d. Testing fees of $13,040.00;

22                e. Attorney fees in the amount of $7,155; and

23                f. Costs in the amount of $753.25.

24      6. The Clerk is DIRECTED to close this case.

25          //

26          //


     ORDER
     C19-2062-JCC
     PAGE - 2
              Case 2:19-cv-01654-JCC Document 22 Filed 05/06/20 Page 3 of 3




 1          DATED this 6th day of May 2020.




                                               A
 2

 3

 4
                                               John C. Coughenour
 5                                             UNITED STATES DISTRICT JUDGE
 6

 7

 8
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


     ORDER
     C19-2062-JCC
     PAGE - 3
